UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-10127 FORTRESS BROOKDALE INVESTMENT FUND LLC (Exact name of registrant as specified in charter) 1345 Avenue of the Americas, 46th Floor, New York, NY 10105 (Address of principal executive offices)(Zip code) Skadden, Arps, Slate, Meagher & Flom LLP Four Times Square New York, NY 10036 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 798-6100 Date of fiscal year end:December 31 Date of reporting period:July 1, 2006 - June 30, 2007 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b 1-4 thereunder (17 CFR 270.30b 1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Managementand Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and anysuggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44U.S.C. § Item 1Proxy voting record Name of Issuer Ticker Symbol CUSIP Shareholder Meeting Date Description of Matter Voted On Matter Proposed by Issuer or Security Holder Vote Cast (Yes or No) Vote (For or Against) For or Against Management Brookdale Senior Living Inc. BKD 112463104 6/5/2007 1.Election of Directors Management Yes For For 2.Ratify Auditor Management Yes For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Fortress Brookdale Investment Fund LLC /s/ Wesley R. Edens By: Wesley R. Edens Title: Chairman and CEO Date: August 30, 2007
